Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 02/14/22.
	Claims 1-10 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The previous 112(b) rejection of record is withdrawn in view of applicant’s amendment and remarks.
Claim(s) 1, 2, 4-6, 8 is/are rejected under 35 U.S.C. 103 as obvious over either JP 2002-260422 or WO 2008/133073.
This rejection is maintained for the reasons set forth in the Office Action mailed 11/12/21 (pages 5-7). 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-260422 or WO 2008/133073.
This rejection is maintained for the reasons set forth in the Office Action mailed 11/12/21 (pages 7-8). 
Applicant’s remarks filed 02/14/22 regarding the above rejection(s) have been fully considered but are not deemed persuasive.
Initially, note that the prior (anticipation) rejection under 35 USC 102(a)(1) has been withdrawn.  The rejection has been maintained under 35 USC 103 obviousness only.
The examiner agrees with applicant’s analysis regarding the inventive examples disclosed in the prior art references.  Neither JP ‘422 nor WO ‘073 exemplify a polyurethane elastomer possessing the claimed urethane group concentration of 3000-45000.  However, as noted in the rejection, both references clearly tach overlapping ranges (of urethane concentration) and therefore render obvious the instantly claimed range.
With respect to applicant’s allegation of superior/unexpected results, the data presented in the instant specification has been thoroughly reviewed.  The examiner respectfully submits that the disclosed showing is not commensurate in scope with the above listed claims.  Specifically, Comparative Examples 3 and 4 (Table 3) each possess binder resin and metal particles with the instantly claimed property (i.e. urethane group concentration), but do not possess the superior/unexpected properties (initial resistance, stretch resistance) alluded to in the remarks.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Accordingly, the rejections are maintained for the reasons of record.
	Claims 3 and 7 are allowed.  Applicant’s provided showing discussed above is commensurate in scope with the percentages/ratio required in these dependent claims.  Specifically, each of incentive examples 1-11 contain conductive filler:PU elastomer within these claims amounts, wherein Comparative Examples 3 and 4 disclose inferior properties for amounts outside the ranges instantly claimed (i.e. 4.3% and 33.5% excluding solvent).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
May 30, 2022